Case: 19-10739    Date Filed: 11/14/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10739
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:17-cv-00343-MW-CAS



DAMIEN M. JONES,

                                                            Plaintiff-Appellant,

                                  versus

DEPARTMENT OF CORRECTIONS,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 14, 2019)

Before MARCUS, WILSON and HULL, Circuit Judges.

PER CURIAM:
                Case: 19-10739      Date Filed: 11/14/2019      Page: 2 of 7


       Damien Jones appeals the district court’s order granting summary judgment

in favor of the Florida Department of Corrections (FDOC) on his claim of

retaliation under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.

§ 2000e-3(a). Jones alleged that FDOC terminated his employment as a probation

officer because he filed a complaint with the Florida Commission on Human

Relations (FCHR) for unfair treatment by one of his supervisors, Matthew

Sampson. FDOC, in response, maintained that Jones was fired because his

superiors discovered—while he was on administrative leave for allegedly

threatening a coworker with a knife—proof that he had falsified information in his

work files.

       The facts established during discovery, viewed in the light most favorable to

Jones, are as follows. As soon as Sampson became the circuit administrator, he

and Jones did not get along. According to Jones, Sampson assigned him a higher

caseload than other officers, made him travel to more remote locations, and

ordered him to remove office décor that Sampson deemed offensive. Jones

believed that he was being discriminated against and, on May 10, 2016, he filed his

FCHR complaint.1




       1
         In his FCHR complaint, Jones claimed that he was being discriminated against based on
his gender. He did not raise that claim in the district court.
                                              2
                Case: 19-10739      Date Filed: 11/14/2019      Page: 3 of 7


       Then, in June 2016, an incident occurred during an argument about office

furniture between Jones and a coworker, Jeremy Tyre. The facts of the incident

were disputed. Jones claimed that he merely told Tyre to get out of his office.

Tyre, however, claimed that Jones pulled out a pocketknife and threatened to stab

him if he did not leave Jones’s office. Tyre reported his version of the events

several weeks later. Sampson learned of the incident, and the human resources

department directed him to place Jones on administrative leave while this incident

was investigated, which he did.2

       Two days later, while Jones was still on leave, another supervisor discovered

that Jones had falsely noted in the probation office’s system that he had made

contact with an offender at home, when, in fact, the offender was in jail. Upon

learning of this, Sampson directed a full audit of Jones’s files. Sampson also

informed one of his superiors, James Perdue, of the incident. Notably, Perdue

attested that he would have ordered the audit if Sampson had not. The audit

revealed other falsified entries and missing information, such as Jones failing to

follow up on offenders’ work statuses. At this point, Sampson referred the matter

to upper management with a recommendation that it terminate Jones’s

employment. On August 24, 2016, a six-member disciplinary action review team


       2
         The record shows that in July 2016 FDOC was also investigating a claim of sexual
harassment against Jones by a female employee. However, it was the incident with Tyre that
precipitated Sampson placing him on administrative leave.
                                              3
              Case: 19-10739     Date Filed: 11/14/2019   Page: 4 of 7


agreed with Sampson’s recommendation and terminated Jones’s employment. The

termination letter stated that the only bases of Jones’s termination were the audit’s

findings and Jones’s falsification of seeing an offender at home.

      After discovery, FDOC filed a motion for summary judgment. The district

court granted the motion, determining that Jones failed to establish a causal

connection between the filing of his FCHR complaint and his termination.

Specifically, the court concluded that intervening events—the knife incident and

the audit of his records—led to Jones’s termination, not the filing of his FCHR

complaint. It also concluded that Sampson was not involved in the decision to fire

Jones. Jones appeals the district court’s decision.

                                          I

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the nonmoving party. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007) (per curiam). We can

affirm, however, on any basis supported by the record. See id. at 1364.

      Summary judgment is appropriate when “there is no genuine dispute as to

any material fact.” Fed. R. Civ. P. 56(a). A party cannot defeat summary

judgment by relying on conclusory allegations, as we have “consistently held that

conclusory allegations without specific supporting facts have no probative value”

at summary judgment. Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924–25 (11th


                                          4
              Case: 19-10739      Date Filed: 11/14/2019   Page: 5 of 7


Cir. 2018). “Speculation does not create a genuine issue of fact.” Cordoba v.

Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005).

      Title VII prohibits an employer from retaliating against an employee

“because the employee has opposed any unlawful employment practice, or because

of participation in a Title VII investigation or hearing.” Furcron v. Mail Ctrs.

Plus, LLC., 843 F.3d 1295, 1310 (11th Cir. 2016) (alterations accepted) (internal

quotation mark omitted); accord 42 U.S.C. § 2000e-3(a). Absent direct evidence

of discrimination, we analyze claims for retaliation under the framework set forth

in McDonnell Douglas v. Green, 411 U.S. 792 (1973). See Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1331 (11th Cir. 1998). “Under this framework, a

plaintiff alleging retaliation must first establish a prima facie case by showing that:

(1) he engaged in a statutorily protected activity; (2) he suffered an adverse

employment action; and (3) he established a causal link between the protected

activity and the adverse action.” Bryant v. Jones, 575 F.3d 1281, 1307–08 (11th

Cir. 2009).

      Regarding this third element—establishing a causal link—we have noted

that a plaintiff must show only “that the protected activity and the negative

employment action [were] not completely unrelated.” Chapter 7 Tr. v. Gate

Gourmet, Inc., 683 F.3d 1249, 1260 (11th Cir. 2012). One way a plaintiff can

meet this burden is by showing close temporal proximity between an employee’s


                                           5
              Case: 19-10739     Date Filed: 11/14/2019   Page: 6 of 7


protected conduct and the adverse employment action. Brungart v. BellSouth

Telecommunications, Inc., 231 F.3d 791, 799 (11th Cir. 2000). “But mere

temporal proximity, without more, must be very close.” Thomas, 506 F.3d at 1364

(internal quotation mark omitted). In Thomas, for example, we concluded that a

three-month period between when an employee filed a sexual harassment

complaint and when she was fired did not establish a causal connection. Id.

      Under the McDonnell Douglas framework, if the plaintiff establishes a

prima facie case of retaliation, the employer may then present one or more

legitimate reasons for the adverse employment action. Furcron, 843 F.3d at 1310.

If the employer does so, the burden shifts back to the employee to demonstrate that

the employer’s reasons were pretextual. Id. at 1310–11. To establish pretext, the

employee must show that the employer’s reasons were false and that the real

reason was discrimination. Brooks v. City Comm’n of Jefferson Cty., Ala., 446
F.3d 1160, 1163 (11th Cir. 2006). Where the record is sufficiently developed, we

may address the issue of pretext in the first instance. See Cuddeback v. Fla. Bd. of

Educ., 381 F.3d 1230, 1236 n.5 (11th Cir. 2004).

      Here, Jones failed to establish a causal link between the filing of his FCHR

complaint and his termination. The temporal proximity was not close enough to

establish an inference of retaliation, as Jones was terminated over three months

after he filed his complaint. See Thomas, 506 F.3d at 1364. Jones did not provide


                                         6
               Case: 19-10739     Date Filed: 11/14/2019    Page: 7 of 7


further evidence showing that his termination was related to his complaint. Rather,

the evidence showed that Jones was fired because his supervisors discovered while

he was on administrative leave that he had falsified his work records and neglected

his duties on multiple occasions. And he was placed on administrative leave

because a coworker claimed that Jones had threatened him with a knife.

Accordingly, the district court did not err in granting summary judgment on

Jones’s retaliation claim, as he failed to establish a prima facie case of retaliation.

      Further, even if Jones had established a prima facie case of retaliation, he

failed to present evidence refuting FDOC’s legitimate, non-retaliatory reasons for

firing him. Furcron, 843 F.3d at 1310–11. The record supports FDOC’s claim

that it fired Jones because he falsified work documents and neglected his duties,

and Jones did not demonstrate that these reasons were pretextual. Accordingly, we

affirm.

      AFFIRMED




                                           7